Citation Nr: 0707949	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-13 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently assigned a 50 percent 
evaluation.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from December 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2004, which granted service connection for PTSD, and 
assigned a 50 percent rating, effective in January 2004; the 
veteran appealed the assigned rating.

The veteran states that he is unable to work due to PTSD, 
raising an informal claim for a total disability based on 
individual unemployability (TDIU) rating, which is referred 
to the RO for initial development and adjudication.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001 (July 6, 2001).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further action is required to satisfy 
the VA duties to notify and assist the veteran in the 
development of his claim mandated by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  The 
medical evidence shows that the veteran was afforded a VA 
examination in February 2004, which resulted in a diagnosis 
of PTSD, and included a global assessment of functioning 
(GAF) score of 50.  Subsequent mental health treatment 
records include an evaluation in December 2004, which 
resulted in a GAF score of 40, and the most recent outpatient 
treatment record, dated in August 2005, which noted severe 
symptoms of PTSD.  In view of these factors, the veteran 
should be afforded a current examination.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  In addition, his medical records of treatment 
for PTSD since August 2005 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the veteran's VA 
mental health/psychiatric treatment 
records, dated from August 2005 to the 
present.   All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available. 

2.  Obtain Vet Center records dated from 
January 2004 to the present.  Ask for the 
actual records of individual therapy; for 
group therapy; a summary is acceptable 

3.  After any such evidence has been 
associated with the claims file, schedule 
the veteran for a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent signs and symptoms necessary for 
rating the disability should be reported, 
with an emphasis on the degree of 
resulting occupational and social 
impairment due to PTSD which the symptoms 
may be expected to cause.  See General 
Rating Formula for Mental Disorders 
(38 C.F.R. § 4.130).  A GAF score should 
be assigned and explained.  The complete 
rationale for all opinions expressed 
should be provided.  

4.  Thereafter, readjudicate the claim for 
a higher rating for PTSD.  If the decision 
is less than a full grant of the benefit 
sought, furnish the veteran with a 
supplemental statement of the case, and 
provide him an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

